Case 1:21-cv-21022-BB Document 38 Entered on FLSD Docket 06/11/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-21022-BLOOM/Otazo-Reyes

 HNA LH OD, LLC,

        Plaintiff,

 v.

 LOCAL HOUSE INTERNATIONAL, INC.,
 LH 350 OCEAN MANAGER, LLC, and
 BRYAN DUNN,

       Defendants.
 _____________________________________/

                 ORDER ON MOTION FOR LEAVE TO FILE SUR-REPLY

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to File a Sur-Reply

 in Opposition to Defendants’ Motion to Dismiss, ECF No. [37] (“Motion”). The Court has

 carefully reviewed the Motion, the record in this case, the applicable law, and is otherwise fully

 advised. For the reasons set forth below, the Motion is denied.

        Plaintiff argues that it should be permitted to file a sur-reply because Defendants’ Reply to

 the Motion to Dismiss, ECF No. [33], raises arguments not previously presented in the Motion to

 Dismiss, ECF No. [24]. Plaintiff also attaches the sur-reply it seeks to file. ECF No. [37-1].

        Sur-replies will generally only be permitted in exceptional circumstances. See, e.g.,

 Fedrick v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1197 (N.D. Ga. 2005). “A district

 court’s decision to permit the filing of a sur-reply is purely discretionary and should generally only

 be allowed when ‘a valid reason for such additional briefing exists, such as where the movant

 raises new arguments in its reply brief.’” First Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F.

 App’x 777, 788 (11th Cir. 2008). “To allow such sur-replies as a regular practice would put the
Case 1:21-cv-21022-BB Document 38 Entered on FLSD Docket 06/11/2021 Page 2 of 3

                                                       Case No. 21-cv-21022-BLOOM/Otazo-Reyes


 court in the position of refereeing an endless volley of briefs.” Garrison v. Ne. Georgia Med. Ctr.,

 Inc., 66 F. Supp. 2d 1336, 1340 (N.D. Ga. 1999). Likewise, Local Rule 7.1(c) provides that a party

 must obtain leave of court to file a sur-reply. S.D. Fla. L.R. 7.1(c). Further, Local Rule 7.1(a)(1)

 requires that every motion, other than those specifically excepted under the Rule, “shall

 incorporate a memorandum of law citing supporting authorities.” S.D. Fla. L.R. 7.1(a)(1).

        As an initial matter, the Court notes that the instant Motion fails to include any legal

 authority in support of the request to file a sur-reply. Absent some “valid reason” or “exceptional

 circumstance” to justify additional briefing, the Court will not exercise its discretion in permitting

 Plaintiff to file a sur-reply. See First Specialty Ins. Corp., 300 F. App’x at 788; Fedrick, 366 F.

 Supp. 2d at 1197.

        Additionally, on the merits, the Court finds that a sur-reply is unnecessary under these

 circumstances. The proposed sur-reply primarily restates the proposition that arguments not raised

 in an initial motion may not later be raised on reply. The Court is capable of ascertaining the proper

 legal standards applicable to this case without further briefing from the parties. Further, Plaintiff

 has also submitted a Notice of Supplemental Authority, ECF No. [36], which attaches materials

 relating to a motion to dismiss in a separate but related state court proceeding, including a hearing

 transcript, an order from the state court denying a motion to dismiss for improper venue, and

 Plaintiff’s brief in opposition to the motion to dismiss in that underlying state court proceeding.

 These materials, in essence, are yet another attempt at submitting further briefing beyond that

 which was submitted for the Motion to Dismiss in this case, ECF No. [24], despite the fact that the

 Court allowed the parties to file excess pages in support of their respective positions. No further

 briefing is permitted or required from either party at this stage.




                                                   2
Case 1:21-cv-21022-BB Document 38 Entered on FLSD Docket 06/11/2021 Page 3 of 3

                                              Case No. 21-cv-21022-BLOOM/Otazo-Reyes


       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [37],

 is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:
 Counsel of Record




                                          3
